DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20: 
line 1 recites “producing a spring-loaded terminal” change to 
--producing the spring-loaded terminal--
 	line 3 recites “punching out an outer contour of the busbar” change to --punching out an outer contour of the busbar utilizing a metal sheet--
line 4 recites “the busbar clamping section” change to --a busbar clamping section-- 
line 5 recites “the plane of the metal sheet” change to --a plane of the metal sheet-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenschat et al. (DE 102016105192) in view of Schafmeister et al. (WO 2017182647).
With respect to Claim 1:
Lorenschat discloses a spring-loaded terminal connection (FIG. 1, 1) comprising: 
a busbar (FIG. 1, 3), 
a clamping spring (FIG. 1, 4) that has a clamping arm (FIG. 1, 40), the clamping arm (40) extending towards the busbar (3) and has a spring clamping edge (FIG. 4, see notation) to clamp an electrical conductor (FIG. 4, 5), 
wherein the busbar (3) has a busbar clamping edge (FIG. 4;  31, 32, 33) to fix the electrical conductor (FIG. 4, 5) to be clamped, and wherein the busbar clamping edge (FIG. 4; 31, 32, 33) has a radius (FIG. 5, 300) that is progressively smaller (FIG. 5; 31, 32, 33, 300) (Description, Sheet 5, paragraph 6, lines 1-7).
[AltContent: connector][AltContent: textbox (spring clamping edge)]
    PNG
    media_image1.png
    538
    762
    media_image1.png
    Greyscale

Lorenschat does not expressly disclose the busbar clamping edge has a radius less than or equal to 0.2 mm.
However, Schafmeister teaches the busbar has a material sheet thickness of between 0.3mm and 0.4mm .5mm with clamping edges (FIG. 1, 18) on the upper surface of the busbar therefore a radius of less than or equal to 0.2 mm is plausible. (Description, Sheet 6, third paragraph, lines 1-10 and Claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorenschat with the teachings of Schafmeister and provide the busbar clamping edge having a radius less than or equal to 0.2 mm so as to provide a spring-loaded terminal connection with thinner sheet material but still maintaining an effective busbar clamping edges function to retain and support the retention of an electrical conductor (Schafmeister, Description, Sheet 6, third paragraph, lines 1-10).
With respect to Claim 2: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the clamping spring (Lorenschat, FIG. 1, 4) has a contact arm (Lorenschat, FIG. 5, 42) and a spring bend (Lorenschat, FIG. 5, 41) located between the contact arm (Lorenschat, FIG. 5, 42) and the clamping arm (Lorenschat, FIG. 5, 40).
With respect to Claim 4: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the busbar clamping edge (FIG. 5, 300) has an asymmetrical contour (Lorenschat, FIG. 5; 300, 31, 32, 33) with respect to a plane of symmetry (Lorenschat, FIG. 5, see notation P), and wherein the plane of symmetry (Lorenschat, FIG. 5, see notation P) extends through the busbar clamping edge (Lorenschat, FIG. 5, see notation) orthogonally to the busbar (Lorenschat, FIG. 5, 3). 
With respect to Claim 5: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the busbar clamping edge (Lorenschat, FIG. 4, 31, 32, 300) forms a barb (Lorenschat, Description, Sheet 3, lines 22) for the electrical conductor (Lorenschat, FIG. 4, 5) to be clamped (Lorenschat, Description, Sheet 3, lines 22-24).
[AltContent: connector][AltContent: textbox (P)]
    PNG
    media_image2.png
    559
    880
    media_image2.png
    Greyscale

With respect to Claim 6: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the busbar clamping edge (Lorenschat, FIG. 5, 31, 32, 300) is designed such that when the electrical conductor (Lorenschat, FIG. 4, 5) to be clamped is pulled, the busbar clamping edge (Lorenschat, FIG. 5, 31, 32, 300) cuts into the electrical conductor (Lorenschat, FIG. 4, 5) to be clamped (Lorenschat, Description, Sheet 3, lines 22-24).
With respect to Claim 7: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the busbar clamping edge (Lorenschat, FIG. 10; 32, 301) is arranged across the width of the busbar (FIG. 10, 3) transversely to the electrical conductor (Lorenschat, FIG. 9, 5) to be clamped.
With respect to Claim 8: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the busbar clamping edge (Lorenschat, FIG. 10; 32, 301, see shaded area) extends over part of the width of the busbar (Lorenschat, FIG. 10, 3), wherein the other part forms at least one busbar web (Lorenschat, FIG. 10, see notation).
[AltContent: connector][AltContent: textbox ()][AltContent: textbox (Busbar clamping section)][AltContent: connector][AltContent: connector][AltContent: textbox (Busbar web)]
    PNG
    media_image3.png
    533
    960
    media_image3.png
    Greyscale

With respect to Claim 9: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the busbar clamping edge (Lorenschat, FIG. 10, 33) is located on a busbar clamping section (Lorenschat, FIG. 10; 32, 301, see notation), which is cut (saw-tooth) or punched out of the busbar (Lorenschat, Description, Sheet 3, lines 22-24).
With respect to Claim 10: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the busbar clamping section (Lorenschat, FIG. 10; 32, 301, see shaded area) is located on the busbar in front of the busbar clamping edge (FIG. 10, 33) in the direction of a conductor insertion direction (Lorenschat, FIG. 8; 33, 32, 301).
With respect to Claim 11: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the busbar (Lorenschat, FIG. 7, 3) has a tab (Lorenschat, FIG. 7, see notation) for fastening the clamping spring (Lorenschat, FIG. 7, 40), and wherein the clamping spring (Lorenschat, FIG. 7, 40) is adapted to be inserted into the tab (Lorenschat, FIG. 7, see notation) in a self-supporting manner.
[AltContent: textbox (Insertion direction)][AltContent: arrow][AltContent: connector][AltContent: textbox (recess)][AltContent: connector][AltContent: textbox (tab)]
    PNG
    media_image4.png
    487
    819
    media_image4.png
    Greyscale

With respect to Claim 12: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the busbar (Lorenschat, FIG. 7, 3) has a recess (Lorenschat, FIG. 5, see notation), and wherein the recess (Lorenschat, FIG. 5, see notation) is designed to receive the spring clamping edge (Lorenschat, FIG. 5, see notation).
With respect to Claim 13: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the recess (Lorenschat, FIG. 7, see notation) is located in front of the busbar clamping edge (Lorenschat, FIG. 7, see notation) in the conductor insertion direction (Lorenschat, FIG. 7, see notation).
With respect to Claim 18: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the spring-loaded terminal connection (Lorenschat, FIG. 1, 1) has an insulating-material housing (Lorenschat, FIG. 1, 2), wherein the insulating-material housing (Lorenschat, FIG. 1, 2) has at least one conductor insertion opening (Lorenschat, FIG. 1, 20) and a clamping spring (Lorenschat, FIG. 1, 4) (Lorenschat, Description, Sheet 4, line 23-30).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenschat et al. (DE 102016105192) in view of Schafmeister et al. (WO 2017182647) and further in view of Fricke et al. (United States Patent Application Publication 2003/0194918).
With respect to Claim 3: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), 
Lorenschat in view of Schafmeister does not expressly disclose wherein the busbar clamping edge has a radius less than or equal to 0.1 mm.
However, Fricke teaches the busbar (FIG. 28b, 4”) clamping edge (FIG. 28b; 138, 141, 142, 143) has four grooves (a minus radius) which is less than 0.1 mm ([0081], lines 1-4 and [0082], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorenschat in view of Schafmeister with the teachings of Fricke and provide the busbar clamping edge has a radius less than or equal to 0.1 mm so as “to provide a resilient contact in which the tip of the second contact leg is bifurcated, thereby to more accurately and positively position and bias one or more conductors into engagement with the stationary bus bar.” (Fricke, [0010], lines 1-5).

Claim(s) 14-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenschat et al. (DE 102016105192) in view of Schafmeister et al. (WO 2017182647) and further in view of Classen et al. (EP 2989685).
With respect to Claim 14: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1).
Lorenschat in view of Schafmeister does not expressly disclose the busbar at least partially contains copper.
However, Classen teaches the busbar (FIG. 1a, 21) at least partially contains copper (Description, Sheet 4, lines 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorenschat in view of Schafmeister with the teachings of Classen and provide the busbar at least partially contains copper so as to provide a more cost-effective method of producing a busbar for a spring-loaded terminal connection.
With respect to Claim 15: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1). 
Lorenschat in view of Schafmeister does not expressly disclose wherein a depression is located in the area of the busbar clamping edge.
However, Classen teaches wherein a depression (FIG. 5b, 25) is located in the area of the busbar clamping edge (FIG. 5b, 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorenschat in view of Schafmeister with the teachings of Classen and provide a depression is located in the area of the busbar clamping edge so as to provide a clearance for the clamping spring that will prevent physical damage (scouring, grinding, grazing or scratching) to the busbar.
With respect to Claim 16: 
Lorenschat in view of Schafmeister in view of Classen discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1), wherein the depression (Classen, FIG. 5b, 25) is located behind the busbar clamping edge (Classen, FIG. 5b, 22) in the conductor insertion direction (Classen, FIG. 5b, 40).
With respect to Claim 17: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1).
Lorenschat in view of Schafmeister does not expressly disclose wherein a distance of a plane parallel to the conductor insertion direction and running through the busbar clamping edge to the busbar behind the busbar clamping edge in the conductor insertion direction is greater than a distance in front of the busbar clamping edge.
However, Classen teaches a distance (FIG. 5d, see notation D2) of a plane (FIG. 5d, see notation P1) parallel to the conductor insertion direction (FIG. 5d, see notation 40) and running through the busbar clamping edge (FIG. 5d, 22) to the busbar behind the busbar clamping edge (FIG. 5d, 22) in the conductor insertion direction (FIG. 5d, 40) is greater than a distance (FIG. 5d, see notation D1) in front of the busbar clamping edge (FIG. 5d, 22).
[AltContent: textbox (D1)][AltContent: connector][AltContent: connector][AltContent: textbox (D2)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    716
    1041
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorenschat in view of Schafmeister with the teachings of Classen and provide a distance of a plane parallel to the conductor insertion direction and running through the busbar clamping edge to the busbar behind the busbar clamping edge in the conductor insertion direction is greater than a distance in front of the busbar clamping edge so as to provide a clearance for the clamping spring that will prevent physical damage (scouring, grinding, grazing or scratching) to the busbar
With respect to Claims 20 and 21: 
Lorenschat in view of Schafmeister discloses a method (Schafmeister, FIG. 4) for producing the spring-loaded terminal connection (Schafmeister, FIG. 4a), the method comprising: 
punching out an outer contour (Schafmeister, FIG. 4a) of the busbar from a metal sheet (Schafmeister, Description, sheet 6, line 29-30); 
free cutting or punching out a busbar clamping section (Schafmeister, FIG. 4a, 6a), (Schafmeister, Description, sheet 6, line 47-50), 
wherein the busbar clamping section (Schafmeister, FIG. 4b, 6a) protrudes from a plane (Schafmeister, FIG. 4a, see notation P) of the metal sheet; 
and bending the busbar contour (Schafmeister, FIG. 4b, 6a) (Schafmeister, Description, sheet 6, line 32-34).
Lorenschat in view of Schafmeister does not expressly disclose (claim 20) a method for producing the spring-loaded terminal connection, the method comprising forming a depression behind the busbar clamping section to form the busbar clamping edge and (claim 21) forming a recess in front of the busbar clamping edge.
However, Classen teaches a method for producing the spring-loaded terminal connection (FIG. 5d), the method comprising forming a depression (FIG. 5d, 222) behind the busbar clamping section (FIG. 5d, see notation) to form the busbar clamping edge (FIG. 5d, 22) (Description, sheet 5, lines 12-18) and forming a recess (FIG. 5d, see notation) in front of the busbar clamping edge (FIG. 5d, 22).
[AltContent: textbox (depression)][AltContent: connector][AltContent: textbox (recess)][AltContent: connector][AltContent: textbox (Busbar clamping section)]
    PNG
    media_image6.png
    594
    797
    media_image6.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorenschat in view of Schafmeister with the teachings of Classen and provide a method for producing the spring-loaded terminal connection, the method comprising forming a depression behind the busbar clamping section to form the busbar clamping edge and forming a recess in front of the busbar clamping edge so as to prevent damage to the clamping spring and the busbar and avoid excessive actuation force.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenschat et al. (DE 102016105192) in view of Schafmeister et al. (WO 2017182647) and further in view of Wu et al. (United States Patent Application Publication 2018/0323522).
With respect to Claim 19: 
Lorenschat in view of Schafmeister discloses the spring-loaded terminal connection (Lorenschat, FIG. 1, 1).
Lorenschat in view of Schafmeister does not expressly disclose wherein the insulating-material housing has at least two conductor insertion openings and at least two clamping springs, wherein the conductor insertion openings are located at diametrically opposite ends of the spring-loaded terminal connection.
However, Wu teaches the insulating-material housing (FIG. 4, 40) has at least two conductor insertion openings (FIG. 4, 42-left, 42-right) ([0040], lines 1-3) and at least two clamping springs (FIG. 4, 30-left, 30-right) ([0036], lines 1-10), wherein the conductor insertion openings (42) are located at diametrically opposite ends of the spring-loaded terminal connection (FIG. 4) (FIG. 4, 42-left, 42-right) ([0043], lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lorenschat in view of Schafmeister with the teachings of Wu and provide the insulating-material housing has at least two conductor insertion openings and at least two clamping springs, wherein the conductor insertion openings are located at diametrically opposite ends of the spring-loaded terminal connection so as to provide a wire connection terminal with a main body and a restriction body that will accommodate at least two conductive wires through independent openings from opposite ends of the assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831